COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
 IN RE:                                                              No. 08-18-00034-CV
                                                   §
 COPART, INC., COPART OF                                            An Original Proceeding
 HOUSTON, INC., AND HOUSTON                        §                    in Mandamus
 COPART SALVAGE AUTO
 AUCTIONS, L.P.,                                   §

 RELATORS.                                         §


                                         JUDGMENT

         The Court has considered this cause on the Relators’ petition for writ of mandamus against
Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas, and concludes
that Relators’ petition for writ of mandamus should be conditionally granted. We therefore direct
the trial court to vacate the orders compelling the deposition of Kallie Sirles and denying Relators’
motion to quash the deposition notice, in accordance with the opinion of this Court. Further, if the
Real Party in Interest fails to file within thirty days from the date of this opinion a motion
establishing she is entitled to pre-arbitration discovery pursuant to TEX.CIV.PRAC.&REM.CODE
ANN. § 171.086(a)(4) and (6) or fails to present evidence sufficient to entitle her to a Tipps
evidentiary hearing, the trial court is ordered to summarily rule on the motion to compel arbitration.
The motion to compel and arbitration and any reasonable discovery must be resolved without
delay. The writ of mandamus will issue should the trial court fail to comply.

       IT IS SO ORDERED THIS 24TH DAY OF OCTOBER, 2018.

                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.